Title: From Alexander Hamilton to Oliver Wolcott, Junior, 8 April 1799
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


New York April 8. 1799
Dr. Sir

I send you in confidence the copy of a letter of this date to the Secretary of War and of the plan to which it refers. Consider it well. Make the Secretary of War talk to you about it, without letting him know that I have sent it to you—And urge the establishment of some plan which will effectually organise this important branch of our Military service. The proper course in the interior of the army is indicated by the plan I present. The connections between the Agents with the army and the Principal officers at the Seat of the Government admit of such modifications as may be deemed best. I think it desireable to separate the Quarter Master General from the business of procuring supplies and make him and his deputies in this respect checks. In addition to this duty he will have numerous military functions of great importance, which will give him abundant employment.
With great regard I am   Dr Sir   Your obed ser
A Hamilton
Oliver Wolcott Esq
